As filed with the Securities and Exchange Commission on September 27, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21715 NEUBERGER BERMAN ALTERNATIVE FUNDS (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti, Chief Executive Officer and President Neuberger Berman Alternative Funds c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and addresses of agents for service) Date of fiscal year end: October 31, 2011 Date of reporting period: July 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of their first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (“1940 Act”) (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. JULY 31, 2011 Schedule of InvestmentsGlobal Allocation Fund (Unaudited) NUMBER OF SHARES VALUE($)† Long Positions (94.5%) Common Stocks (30.8%) Canada (1.2%) Neo Material Technologies * Tahoe Resources * West Fraser Timber Wi-LAN, Inc. China (0.2%) Orient Overseas International Finland (0.5%) Nokian Renkaat Italy (0.1%) De'Longhi SPA Japan (8.2%) ARCS Co. Arnest One Cocokara Fine Cosmos Pharmaceutical 7 Dr. Ci:Labo Hoshizaki Electric Iida Home Max JSP Corp. K's Holdings Nichias Corp. Nippon Ceramic Ship Healthcare Holdings Tachi-S Co. Tomony Holdings Singapore (0.2%) XP Power Switzerland (0.2%) Meyer Burger Technology * United Kingdom (3.4%) Barratt Developments * Bellway PLC Bodycote PLC Fenner PLC Fresnillo PLC Hochschild Mining Northgate PLC * Oxford Instruments Persimmon PLC United States (16.8%) Alaska Air Group * Boise, Inc. Buckeye Technologies Cliffs Natural Resources CNO Financial Group *È CVR Energy *È Domtar Corp. Entegris, Inc. *È Genworth Financial, Class A * Jazz Pharmaceuticals * Kraton Performance Polymers * Kronos Worldwide Kulicke & Soffa Industries *È MBIA, Inc. *È Polypore International * Sauer-Danfoss * Sinclair Broadcast Group, Class A SkyWest, Inc. È Sunrise Senior Living *È Teradyne, Inc. *È Tesoro Corp. *È United Rentals *È US Airways Group *È Virnetx Holding * Vishay Intertechnology *È Western Refining *È Total Common Stocks (Cost $1,814,901) Equity Funds (6.3%) Vanguard MSCI Emerging Markets Index (Cost $390,872) Short-Term Investments (57.4%) State Street Institutional Government Money Market Fund Institutional Class (Cost $3,463,614) Ø Total Long Positions (94.5%) (Cost $5,669,387) ## Cash, receivables and other assets, less liabilities (36.0%) ± Short Positions (see summary below) ((30.5)%) Total Net Assets (100.0%) $ Short Positions ((30.5)%) Common Stocks Sold Short ((30.5)%) ØØ Canada ((2.1)%) Lions Gate Entertainment * Minefinders Corp. * Niko Resources Seabridge Gold * Ultra Petroleum * Finland ((0.1)%) Outokumpu Oyj Germany ((0.4)%) Sky Deutschland * Hong Kong ((0.2)%) Li & Fung Japan ((7.6)%) Daiwa Securities Group Mazda Motor * Mitsumi Electric Monex Group Nippon Paper Group Nippon Sheet Glass Nomura Holdings Resona Holdings SBI Holdings Sony Corp. Sumco Corp. * Sumitomo Metal Industries Tohoku Electric Power Tokyo Tatemono Portugal ((0.2)%) Banco Espirito Santo Switzerland ((0.2)%) Kudelski SA United Kingdom ((3.7)%) Amdocs Ltd. * Autonomy Corp. * Capita Group Diageo PLC Essar Energy * G4S PLC Inmarsat PLC Serco Group United States ((16.0)%) Accuray, Inc. * Accuride Corp. * Advent Software * Amylin Pharmaceuticals * Auxilium Pharmaceuticals * Chesapeake Lodging Trust Cobalt International Energy * Constant Contact * Corporate Office Properties Deltek, Inc. * Electronic Arts * Emdeon, Inc. * Enzon Pharmaceuticals * EOG Resources FelCor Lodging Trust * Geron Corp. * Google Inc., Class A * Grand Canyon Education * Greenhill & Co. Halozyme Therapeutics * Harbinger Group * Heckmann Corp. * Hudson Pacific Properties Idenix Pharmaceuticals * Isis Pharmaceuticals * Limelight Networks * Live Nation Entertainment * MedAssets, Inc. * Micromet, Inc. * Nektar Therapeutics * Pebblebrook Hotel Trust Penn Virginia Royal Gold Solarwinds, Inc. * Urban Outfitters * US Gold * USG Corp. * VCA Antech * WebMD Health * Total Short Positions (Proceeds $(1,949,062)) See Notes to Schedule of Investments Global Allocation Fund (Unaudited) LONG POSITIONS BY INDUSTRY Industry Investments at Value† Percentage of Net Assets Equity Funds $ 6.3% Airlines 3.2% Oil, Gas & Consumable Fuels 3.0% Household Durables 2.5% Machinery 1.9% Pharmaceuticals 1.9% Chemicals 1.7% Food & Staples Retailing 1.7% Paper & Forest Products 1.7% Insurance 1.7% Metals & Mining 1.6% Health Care Providers & Services 1.5% Semiconductors & Semiconductor Equipment 1.5% Auto Components 1.1% Containers & Packaging 0.9% Electronic Equipment, Instruments & Components 0.7% Personal Products 0.6% Electrical Equipment 0.6% Road & Rail 0.6% Software 0.4% Specialty Retail 0.4% Commercial Banks 0.3% Real Estate Management & Development 0.3% Trading Companies & Distributors 0.3% Marine 0.2% Building Products 0.2% Media 0.2% Communications Equipment 0.1% Short-Term Investments and Other Assets-Net 93.4% Short Positions (see summary below) (30.5)% $ 100.0% Global Allocation Fund (Unaudited) SHORT POSITIONS BY INDUSTRY Industry Investments at Value† Percentage of Net Assets Metals & Mining $ (3.5)% Capital Markets (3.1)% Biotechnology (2.7)% Software (2.2)% Real Estate Investment Trusts (2.1)% Internet Software & Services (2.0)% Oil, Gas & Consumable Fuels (1.9)% Health Care Technology (1.8)% Professional Services (1.4)% Media (1.0)% Electric Utilities (1.0)% Automobiles (0.9)% Commercial Services & Supplies (0.8)% Beverages (0.7)% Electronic Equipment, Instruments & Components (0.7)% Building Products (0.5)% Commercial Banks (0.5)% Real Estate Management & Development (0.5)% Food Products (0.5)% Diversified Telecommunication (0.5)% Paper & Forest Products (0.4)% Pharmaceuticals (0.4)% Health Care Providers & Services (0.3)% Distributors (0.2)% Specialty Retail (0.2)% Semiconductors & Semiconductor Equipment (0.2)% Health Care Equipment & Services (0.1)% Diversified Consumer Services (0.1)% Machinery (0.1)% Household Durables (0.1)% IT Services (0.1)% Total Common Stocks Sold Short $ (30.5)% July 31, 2011 (Unaudited) Notes to Schedule of Investments † In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures” (“ASC 820”), all investments held by Neuberger Berman Global Allocation Fund (the “Fund”) are carried at the value that Neuberger Berman Management LLC (“Management”) believes the Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in valuing the Fund’s investments, some of which are discussed below. Significant management judgment may be necessary to value investments in accordance with ASC 820. ASC 820 established a three-tier hierarchy of inputs to create a classification of value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. ● Level 1 – quoted prices in active markets for identical investments ● Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, amortized cost, etc.) ● Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing an investment are not necessarily an indication of the risk associated with investing in those securities. The value of the Fund’s investments in equity securities (long and short positions) and exchange traded funds, for which market quotations are readily available, is generally determined by Management by obtaining valuations from an independent pricing service based on the latest sale price quoted on a principal exchange or market for that security (Level 1 inputs). Securities traded primarily on the NASDAQ Stock Market are normally valued by the Fund at the NASDAQ Official Closing Price (“NOCP”) provided by NASDAQ each business day. The NOCP is the most recently reported price as of 4:00:02 p.m., Eastern time, unless that price is outside the range of the “inside” bid and asked prices (i.e., the bid and asked prices that dealers quote to each other when trading for their own accounts); in that case, NASDAQ will adjust the price to equal the inside bid or asked price, whichever is closer. Because of delays in reporting trades, the NOCP may not be based on the price of the last trade to occur before the market closes. If there is no reported sale of a security on a particular day, the independent pricing service may value the security based on reported market quotations. Financial futures contracts are determined by obtaining valuations from independent pricing services at the settlement price at the market close (Level 1 inputs). Forward foreign currency contracts are determined by obtaining valuations from an independent pricing service based on actual traded currency rates on an independent pricing service's network, along with other traded and quoted currency rates provided to the pricing service by leading market participants (Level 2 inputs). Total return swaps are determined by obtaining valuations from an independent pricing service using the underlying index and stated LIBOR rate (Level 2 inputs). Management has developed a process to periodically review information provided by independent pricing services for all types of securities. Investments in State Street Institutional Government Money Market Fund Institutional Class are valued using the fund’s daily calculated net asset value per share (Level 2 inputs). If a valuation is not available from an independent pricing service, or if Management has reason to believe that the valuation received does not represent the amount the Fund might reasonably expect to receive on a current sale in an orderly transaction, the Fund seeks to obtain quotations from principal market makers (generally considered Level 3 inputs). If such quotations are not readily available, the security is valued using methods the Fund’s Board of Trustees (the “Board”) has approved on the belief that they reflect fair value. Numerous factors may be considered when determining the fair value of a security based on Level 2 or 3 inputs, including available analyst, media or other reports, trading in futures, or ADRs and whether the issuer of the security being fair valued has other securities outstanding. The value of the Fund’s investments in foreign securities is generally determined using the same valuation methods and inputs as other Fund investments, as discussed above. Foreign security prices expressed in local currency values are translated from the local currency into U.S. dollars using the exchange rates as of 4:00 p.m., Eastern time. The Board has approved the use of Interactive Data Pricing and Reference Data, Inc. (“Interactive”) to assist in determining the fair value of foreign equity securities when changes in the value of a certain index suggest that the closing prices on the foreign exchanges may no longer represent the amount that the Fund could expect to receive for those securities. In this event, Interactive will provide adjusted prices for certain foreign equity securities using a statistical analysis of historical correlations of multiple factors (Level 2 inputs). In the absence of precise information about the market values of these foreign securities as of the close of the New York Stock Exchange, the Board has determined on the basis of available data that prices adjusted in this way are likely to be closer to the prices the Fund could realize on a current sale than are the prices of those securities established at the close of the foreign markets in which the securities primarily trade. Fair value prices are necessarily estimates, and there is no assurance that such a price will be at or close to the price at which the security is next quoted or next trades. The following is a summary, categorized by Level, of inputs used to value the Fund’s investments as ofJuly 31, 2011: Asset Valuation Inputs Investments: Level 1 Level 2 Level 3 Total Common Stocks Canada $ $
